DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with David. J Bovitz (Reg. No. 37333) on 03/23/2021.
	
The claims have been amended as follows:

Listing of Claims:

1.	(CURRENTLY AMENDED) A system comprising:
a plurality of power supply phases comprising voltage regulation circuitry external to a processor; and
[[a]] the processor comprising:
a processing unit comprising a plurality of processing cores; 
a plurality of power domains configured to segregate power distribution for the processing unit into sets of the plurality of processing cores, wherein the plurality of 
external connections configured to separately couple power supplied by individual ones of the plurality of power supply phases to individual ones of the plurality of power domains.

9.	(CURRENTLY AMENDED) An integrated circuit device, comprising:
a plurality of processing cores within a processing unit;
	a plurality of voltage domains configured to form voltage isolated subsets among the processing cores within the processing unit and distribute input voltages within the subsets to associated ones of the plurality of processing cores, wherein the plurality of voltage domains comprise voltage-isolated portions of a shared semiconductor die that forms the integrated circuit device; and
	interconnect elements segregated among the subsets and configured to separately couple [[the]] power supplied by a plurality of power supply phases external to the integrated circuit device to individual power domains.

18.	(CURRENTLY AMENDED) A computing system, comprising:	
	a plurality of power supply phases comprising voltage regulation circuitry external to a system processor; 	
	a power controller configured to instruct the plurality of power phases to adjust levels of [[the]] corresponding output voltages; and 	
	[[a]] the system processor, comprising: 	
	at least one processing unit having a plurality of cores;	
	a plurality of voltage domains each configured to provide voltage isolation among sets of the plurality of cores, wherein the plurality of voltage domains comprise voltage-isolated portions of a shared semiconductor die that forms the processing unit; and 	
	voltage input elements configured to receive the output voltages supplied externally from the power supply phases and separately couple output voltages of individual power supply phases to corresponding voltage domains.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Mon-Fri 8:30 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/VOLVICK DEROSE/
Primary Examiner, Art Unit 2187